t c memo united_states tax_court rose lynn richmond petitioner v commissioner of internal revenue respondent docket no 11405-04l filed date robert m naiman for petitioner mayer y silber for respondent memorandum findings_of_fact and opinion gale judge petitioner invoked the court’s jurisdiction under sec_6330 to review respondent’s determination to proceed with a proposed levy to collect her unpaid income_tax_liability for as explained in detail below we shall sustain respondent’s determination findings_of_fact some of the facts have been stipulated and the stipulated facts and attached exhibits are incorporated in our findings by this reference petitioner resided in illinois at the time the petition was filed respondent’s levy on date respondent served a notice_of_levy on petitioner’s retirement account the levy at the time petitioner owed a total of dollar_figure in federal_income_tax for and to on date respondent received an unspecified sum from petitioner’s retirement account and applied dollar_figure and dollar_figure of those funds to petitioner’s unpaid taxes for and respectively respondent also applied dollar_figure collected from petitioner’s retirement account as a credit against the income_tax petitioner would owe for on the amount withdrawn by the levy from the account petitioner’s refund claims for and in date petitioner filed with respondent form sec_843 claim_for_refund and request for abatement for the taxable all section references are to the internal_revenue_code_of_1986 as amended years and petitioner claimed she was entitled to refunds on the ground that the period of limitations governing collection for the taxable years and expired before respondent collected funds from her retirement account in date as described above respondent considered petitioner’s refund claims and granted petitioner partial relief for specifically respondent agreed that the period of limitations governing collection had expired with regard to certain assessments for the taxable_year that respondent recorded in on date respondent refunded dollar_figure to petitioner for in contrast respondent disallowed so much of petitioner’s refund claims as pertained to amounts that respondent collected in date and applied against assessments for the taxable years and that were recorded in respondent determined that the period of limitations governing collection remained open with regard to these later assessments because the limitations_period was tolled while respondent considered an offer-in- compromise that petitioner and her husband submitted to respondent for several taxable years including and see sec_301_7122-1 proced admin regs the record does not include a copy of a notice of claim disallowance for the taxable years and however a transcript of petitioner’s account for the taxable_year includes an entry dated date which states claim disallowed the parties’ disagreement whether the period of limitations governing collection for the taxable years and remained open in date turns on the specific date in that petitioner and her husband submitted the offer-in-compromise in question relying on entries appearing in transcripts of petitioner’s accounts specifically forms certificate of assessments payments and other specified matters for the taxable years and and a master_file transcript taxmoda for the taxable_year respondent determined that the offer-in-compromise was submitted on date making the levy timely relying primarily on correspondence from the revenue_officer tasked with reviewing petitioner’s offer-in- compromise petitioner asserted that the offer was submitted on date in which case the levy was untimely there is no dispute that petitioner withdrew the offer-in- compromise on date in date petitioner requested the assistance of the internal_revenue_service taxpayer_advocate_service tas with regard to her refund claims for the taxable years and by letter dated date tas informed petitioner that its review of the matter revealed that as of date--the date respondent collected funds from petitioner’s retirement account-- the period of limitations governing collection remained open with regard to assessments for the taxable years and that were recorded in the record does not reflect whether petitioner filed a refund_suit in federal district_court or the court of federal claims with regard to her refund claims for the taxable years and see sec_6532 a taxpayer may file a refund_suit under sec_7422 after months from the date of filing a claim_for_refund and within years from the date of mailing of a notice of disallowance petitioner’s tax_liability for petitioner failed to file a tax_return for on date respondent filed a substitute for return for the taxable_year on petitioner’s behalf on date respondent mailed to petitioner a notice_of_deficiency for petitioner filed a petition for redetermination with the court assigned docket no challenging the notice_of_deficiency the deficiency respondent determined for petitioner’s taxable_year was dollar_figure the notice_of_deficiency included as an attachment a tax calculation summary in which respondent acknowledged that petitioner was entitled to a credit of dollar_figure for tax withholding during the dollar_figure amount comprised dollar_figure withheld from petitioner’s wages and dollar_figure withheld from petitioner’s retirement account in connection with the levy described above in date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for petitioner claimed that she was entitled to a prepayment credit of dollar_figure for 1998--an amount that included the dollar_figure figure for tax withholding referred to in the notice_of_deficiency and the dollar_figure and dollar_figure amounts respondent collected pursuant to the levy and applied to petitioner’s accounts for the taxable years and on date the court entered an agreed decision at docket no which provided that petitioner was liable for a deficiency of dollar_figure for as well as additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and respectively the parties stipulated below the signature of the judge who entered the decision that petitioner was entitled to a prepayment credit of dollar_figure for and the deficiency of dollar_figure was computed without taking the prepayment credit into account no appeal was filed and the court’s decision at docket no is long since final sec_7481 sec_7483 collection action for although respondent sent to petitioner a number of notices of balance due for the taxable_year petitioner failed to remit payment on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for in accordance with sec_6330 petitioner timely submitted to respondent a form request for a collection_due_process_hearing which stated the deficiency is due to irs audit and appeals hearing the case is currently being discussed with taxpayer_advocate in chicago illinois we request that no additional collection activity be commenced until after resolution with taxpayer_advocate during the administrative proceedings that followed the appeals officer assigned to the matter informed petitioner that the appeals_office did not have the authority to consider petitioner’s claim for prepayment_credits from the taxable years and on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or informing petitioner that respondent intended to proceed with the proposed levy an appeals case memo attached to the notice_of_determination referred to petitioner’s claims for prepayment_credits and stated in pertinent part the prepayment_credits were withholdings and prior levies for the and tax years an adjustment was made disallowing the levies at the examination and appeals level the united_states tax_court rendered a decision that was entered on date that decided that the prior levies would not be allowed as a prepayment credit appeals at this time is not changing a decision by the tax_court petitioner filed with the court a timely petition seeking review of respondent’s determination petitioner asserts that respondent erred in determining that she may not dispute the amount of her unpaid tax for the taxable_year by claiming that she is entitled to prepayment_credits from the taxable years and collection procedures opinion sec_6330 provides the general_rule that the secretary may not levy on any property or right to property of any taxpayer unless the secretary has provided days’ advance notice to the taxpayer of the right to an administrative hearing before the levy is carried out if a taxpayer makes a timely request for an administrative hearing a hearing shall be conducted by the irs office of appeals appeals_office before an impartial officer sec_6330 the procedures for the administrative hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative sec_6330 was enacted under the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 and is effective with respect to collection actions initiated more than days after date rra sec_3401 112_stat_750 procedure have been met sec_6330 second the taxpayer may raise any issue relevant to the unpaid tax or proposed collection action at the hearing including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 sec_6330 provides in pertinent part that a taxpayer may not raise an issue at the hearing if the issue was raised and considered at a previous administrative or judicial proceeding and the taxpayer participated meaningfully in such proceeding sec_6330 provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- certain issues precluded --an issue may not be raised at the hearing if-- a the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and b the person seeking to raise the issue participated meaningfully in such hearing or proceeding this paragraph shall not apply to any issue with continued in accordance with the foregoing the appeals_office must make a collection determination after reviewing the matters prescribed in sec_6330 and and considering whether the proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection be no more intrusive than necessary sec_6330 after the appeals_office makes a determination under sec_6330 the taxpayer may petition the tax_court for review sec_6330 if the taxpayer’s underlying tax_liability is properly at issue we review any determination regarding the underlying tax_liability de novo 114_tc_604 we review any other administrative determinations regarding the proposed collection action for abuse_of_discretion id analysis as previously discussed on date the court entered an agreed decision at docket no that petitioner was liable for a deficiency of dollar_figure for the taxable_year a sec_4 continued respect to which subsection d b applies sec_6330 provides that the office of appeals retains jurisdiction with respect to any determination made under sec_6330 if the taxpayer requests a subsequent hearing after exhausting all administrative remedies to raise an issue that a change in his or her circumstances affects the determination well as various additions to tax the parties stipulated that petitioner was entitled to a prepayment credit of dollar_figure for and that the deficiency of dollar_figure was computed without taking that credit into account petitioner nevertheless contends that respondent should not be permitted to proceed with the proposed levy at issue in this case because she owes nothing for specifically petitioner avers that the period of limitations governing collection for the taxable years and expired before respondent collected funds from her retirement account in and as a result respondent erred insofar as he applied those funds to her accounts for the years and as petitioner sees it the amounts so applied to her accounts for the taxable years and should have been applied instead as prepayment_credits to completely offset any amount that she owes for respondent concedes contrary to a statement in the notice_of_determination that the court did not address petitioner’s claim to prepayment_credits from and in connection with the agreed decision entered in petitioner’s deficiency case at docket no on the other hand respondent maintains that petitioner is barred under sec_6330 from raising the prepayment_credits issue in this collection review proceeding because petitioner already raised that issue in refund claims that she submitted to respondent for the taxable years and we agree with respondent that sec_6330 bars our consideration of the issue as a threshold matter we note that respondent carried out the levy before sec_6330 became effective see supra note consequently petitioner did not have an opportunity for pre-levy administrative or judicial review before respondent collected funds from her retirement account the record shows however that petitioner promptly obtained post-levy administrative review by filing with respondent claims for refund for and respondent considered petitioner’s claims and granted petitioner partial relief by abating some of the earlier assessments recorded for the taxable_year and issuing petitioner a refund for that year respondent disallowed a relatively small portion of the remainder of petitioner’s claim_for_refund for and her entire claim_for_refund for undaunted petitioner subsequently requested the assistance of the tas but to no avail--the tas concluded that petitioner was not entitled to the refunds she sought in an attempt to resurrect the issue a third time petitioner asserts that she is entitled to prepayment_credits from the taxable years and as a defense to respondent’ sec_5 although it is clear that petitioner’s refund claims were disallowed as outlined above the record does not reflect whether petitioner is eligible to file a refund_suit for the taxable years and in accordance with sec_7422 and sec_6532 efforts to collect her unpaid tax for notably petitioner does not seek to nor could she challenge the amount of her underlying tax_liability for as determined by the court at docket no instead petitioner insists that there is no unpaid balance of tax due for sec_6330 in relevant part precludes a taxpayer from raising an issue in a sec_6330 proceeding if the issue was raised and considered in any other previous administrative or judicial proceeding and the taxpayer participated meaningfully in such proceeding we conclude that the issues concerning the timeliness of the levy and petitioner’s related refund claims for the taxable years and were raised and considered in a previous administrative_proceeding within the meaning of sec_6330 moreover on the basis of petitioner’s submissions in the record and the other evidence concerning the refund claims for and we are satisfied that petitioner participated meaningfully in the previous administrative_proceeding concerning those claims consequently consistent with the proscription contained in sec_6330 we hold that petitioner is barred from reasserting her claims to prepayment_credits from the taxable years and in this proceeding see eg 118_tc_488 even if sec_6330 did not preclude consideration of the issue we observe that the weight of the evidence in this continued taxpayer barred under sec_6330 from raising at hearing previously litigated statute_of_limitations issue in the absence of a spousal defense a proper challenge to the appropriateness of the intended collection action or an offer of a viable collection alternative we shall sustain respondent’s determination to proceed with the proposed levy to reflect the foregoing decision will be entered for respondent continued case supports respondent’s position that petitioner and her husband submitted their offer-in-compromise on date and therefore the levy was timely
